Citation Nr: 0627918	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-07 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for dyshidrotic 
dermatitis of the hand.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for multiple joint 
pains, as a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
March 1978 and from November 1990 to May 1991.  He also 
served in the Army reserves.
 
This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision.

This case was advanced on the docket.


FINDINGS OF FACT

1.  The medical evidence of record fails to show any 
exfoliation, exudation, or itching is caused by the veteran's 
dyshidrotic dermatitis of his right hand; it also fails to 
show that the veteran's dyshidrotic dermatitis of the right 
hand covers at least 5 percent of either his entire body or 
the exposed areas of his body; and there is no evidence that 
the veteran has required intermittent systemic therapy during 
the appeal period.

2.  The medical evidence fails to describe any scarring of 
the veteran's hands as a result of his dyshidrotic 
dermatitis.

3.  The veteran has been diagnosed with PTSD based on 
confirmed in-service stressors.

4.  The medical evidence of record fails to demonstrate that 
the veteran's joint pain, as a manifestation of an 
undiagnosed illness, satisfies the criteria for a 10 percent 
disability rating.

5.  The medical evidence of record fails to show that the 
veteran contracted hepatitis C while in the service.

6.  The evidence indicates that the veteran was first noted 
to have diabetes mellitus in 1998, and his claims file is 
void of a medical opinion linking the diabetes mellitus to 
his military service.
 
7.  The veteran was first diagnosed with hypertension in 
October 1995, and his claims file is void of a medical 
opinion linking the hypertension to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for dyshidrotic 
dermatitis of the right hand have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes (DCs) 7800, 7806 (as in effect prior to and 
since August 30, 2002).

2.    The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).

3.  The criteria for service connection for multiple joint 
pains, as a manifestation of an undiagnosed illness, have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

4.  The criteria for service connection for hepatitis C have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

5.  The criteria for service connection for diabetes have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

6.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Skin Condition

The veteran is currently assigned a noncompensable rating for 
dyshidrotic dermatitis of the right hand under 38 C.F.R. 
§ 4.118, DC 7806.  During the pendency of this appeal, the 
regulations for rating disabilities of the skin were revised, 
effective August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 
2002).  The Board will consider all applicable versions of 
the rating criteria, as did the RO.  However, the new 
criteria are only to be applied as of that effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).  

Under the criteria of former DC 7806 (as in effect prior to 
August 30, 2002), eczema with slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or small 
area, warranted a noncompensable rating, while a 10 percent 
rating required exfoliation, exudation, or itching involving 
an exposed surface or extensive area.  
 
Under the criteria of the revised DC 7806 (effective on and 
after August 30, 2002), dermatitis or eczema affecting less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas, with no more than topical therapy required 
during the past 12-month period, warrants a noncompensable 
rating.  A 10 percent rating requires either that at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
be affected; or that intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, was 
required for a total duration of less than 6 weeks during the 
past 12-month period.  

The medical evidence fails to show that a compensable rating 
is warranted for the veteran's skin condition.  The veteran's 
outpatient treatment records fail to describe any active 
treatment of his dyshidrotic dermatitis, and the medical 
evidence fails to show that it causes any exfoliation, 
exudation, or itching.  Furthermore, the medical evidence, 
consisting of treatment records and examination reports, 
indicates that the veteran's skin condition has either 
resolved or is asymptomatic.  For example, a November 1995 
treatment record noted that the veteran's rash and dry skin 
had completely resolved; and at a VA examination in September 
2000, the veteran had tinea manum, which was described as 
causing no problems; tinea pedis which was described as 
asymptomatic; and mild dyshidrotic dermatitis, which was also 
described asymptomatic.  

At a VA examination in October 2000, it was noted that while 
the veteran had a skin condition while in the Persian Gulf, 
which had caused his hands to crack, he was treated with 
medication and the condition had resolved.

With regard to the revised criteria, the evidence fails to 
show that at least 5 percent of either the veteran's entire 
body or exposed areas are affected, as the veteran's skin 
condition was described as asymptomatic.  While the veteran 
has in the past used corticosteroids such as triamcinolone, 
he appears to have discontinued use of such medication as 
there is no record of it being used during the appeal period.  
As such, there is no indication that the veteran is currently 
using any intermittent systemic therapy to treat his skin 
condition (for example, hospital records from March 2005 
showed no medications being prescribed to treat a skin 
condition either at time of admission or at time of 
discharge).  Accordingly, a compensable rating is not 
warranted for the veteran's skin condition under either the 
old or revised criteria for skin diseases.

The Board has also considered whether a rating is available 
for any potential scarring caused by the veteran's skin 
condition; however, there is no indication in the veteran's 
file to suggest that his skin condition has caused any 
scarring of his hands.

As such, the criteria for a compensable rating for the 
veteran's disability is not shown. 

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The term "active military, naval or air service" 
is further defined as (1) active duty or a period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and (2) any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  See 38 U.S.C.A. § 101(24).  Service connection 
for a person on inactive duty is permitted only for injuries, 
not diseases, incurred or aggravated in the line of duty.  
See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  The mere 
fact of a training injury is not enough; there must be 
evidence of a chronic disability resulting from that injury.  



PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran has been diagnosed with PTSD by a number of 
medical professionals.  At a readjustment counseling session 
in August 1993, he was noted to have recurrent and intrusive 
recollections and dreams about events that occurred while he 
was stationed in the Persian Gulf region during the Gulf War, 
and he was found to meet the criteria for PTSD.  On a Gulf 
War physical in October 1995, the veteran was noted to have 
combat stress disorder.  Additionally, in March 2004, the 
veteran's private doctor opined that from talking to the 
veteran it is clear that he has PTSD from his experience in 
combat in the Gulf War.  Doctors at VA's mental health clinic 
have also concluded that the veteran has PTSD (such as in 
July 2002).

The veteran served in the 495th Transportation Company 
providing fuel support for tanks and close air support.  He 
reported that in January 1991, his unit arrived in Saudi 
Arabia and was stationed at Kobar Towers.  During his month 
there, he reported that several scud missiles attacks were 
directed at his location, and the veteran indicated that they 
could hear patriot missiles being launched and the resulting 
explosions.  The veteran even reported witnessing parts of 
the destroyed scud falling into the compound in which he was 
staying. 

The veteran also reported crossing into Iraq on February 25, 
1991 and staying until May 1991 where he reported witnessing 
much of the carnage left in the Army's wake, including 
witnessing numerous charred bodies of dead Iraqi soldiers and 
civilians from bombing.

Personnel records reveal that the veteran's unit was awarded 
a meritorious unit commendation for its direct support to 
various units during Operation Desert Shield/Storm.  The 
veteran's NCO evaluation indicated that he veteran was tasked 
with operating a wheeled vehicle to transport personnel and 
cargo.  The veteran was noted to have performed his mission 
for four days in support of an aviation unit with little or 
no sleep during Operation Desert Storm.  Additionally, the 
veteran was nominated by the 495th Transportation Company for 
an achievement medal, and examples of his achievements that 
were cited included operating vehicles over extremely rough 
terrain in adverse conditions during combat situations; 
operating vehicles for over 500 accident free miles in 
blackout and other difficult conditions during the ground 
offensive; supporting missions responsible for delivery of 
over 4 million gallons of fuel for combat support during 
Operation Desert Storm; and exhibiting a high level of 
personal sacrifice for the successful completion of the 
mission.

In March 2004, a private doctor administered a PTSD 
evaluation at which he reported that the veteran answered all 
the questions in a forthright manner and did not attempt to 
present an unrealistic impression.  The veteran explained his 
experiences in Operation Desert Storm to the doctor, and the 
doctor accordingly diagnosed the veteran with severe PTSD.  

The veteran was a driver supporting combat units, as such, 
the witnessing of dead bodies and other combat related 
destruction is consistent with the circumstances of his 
duties.  Therefore, the stressors upon which his diagnosis of 
PTSD is predicated are considered to be confirmed; and the 
criteria for service connection for PTSD have been satisfied.  
Accordingly, the veteran's claim is granted.

Multiple joint pains

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

The veteran has asserted that he has joint pains that he 
believes are the result of his time in the Persian Gulf.  
Prior to going to the Gulf, in October 1989, the veteran 
denied having any swollen or painful joints on a personal 
medical history survey.  While the veteran reported painful 
joints upon returning from the Persian Gulf in April 1991, 
the medical officer indicated that the veteran had no active 
medical problems, and the veteran subsequently denied having 
then, or having ever had, joint pains on a medical history 
surveys in December 1993, and again in January 1998.

In the 15 years that the veteran has been released from 
active duty, he has complained about a pain in a number of 
different joints, including is hands, wrists, knees, and 
shoulders.  However, several of these painful joints are 
attributable to known diagnoses, such as capsulitis of the 
shoulder, and carpal tunnel syndrome of the hand.  
Additionally, the medical evidence fails to show that the 
veteran's other joint pains, which have not been attributed 
to a known diagnosis, are of such severity to warrant a 10 
percent rating.

VA's rating schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  With 
regard to orthopedic disabilities, such as disabilities of 
the joints, disability ratings are based on the amount of 
motion a veteran loses as a result of a particular 
disability.  In the absence of either X-ray evidence of 
arthritis or limitation of motion of a joint, a 10 percent 
rating is not warranted. See 38 C.F.R. § 4.71.

While the veteran's private doctor indicated in October 1999 
that the veteran had been exposed to petroleum products, 
organophosphates, chemical agent resistant coating paint and 
potentially depleted uranium, which the doctor indicated were 
capable of producing bone and joint pain; the doctor failed 
to address the severity of the joint pains about which the 
veteran had complained, and he did not indicate that the pain 
restricted the veteran's range of motion in any way.  

The veteran underwent a VA examination in August 2000 at 
which he complained of joint pain that occurred in his 
wrists, elbows, shoulders and knees.  However, the veteran 
denied any swelling, erythema, or warmth in his joints.  The 
examiner opined that the veteran was most likely experiencing 
the early stages of arthritis.  Nevertheless, X-rays taken in 
August 2000 failed to show any evidence of arthritis in the 
elbows, hands, shoulders, hips, knees or wrists.  
Furthermore, examination of the veteran's hands, elbows, 
knees, and hips revealed no erythema, swelling, or tenderness 
to palpation; and the veteran had a full range of motion in 
his fingers, wrists, elbows, knees and hips.  With regard to 
the veteran's shoulder, there was no muscle wasting, and no 
erythema, swelling, or tenderness to palpation.  
Additionally, the veteran could both flex and abduct his 
shoulder to 180 degrees with only minimal pain at the extreme 
ranges of motion.  Furthermore, the veteran's shoulder pain 
was attributed to adhesive capsulitis in a July 2002 VA 
treatment record, meaning that the shoulder pain is not due 
to an undiagnosed illness.      

VA treatment records have similarly failed to show joint 
pains that are severe enough to warrant a 10 percent rating, 
in that they simply make reference to migratory joint pains 
in the veteran's past medical history, but fail to address 
treatment of any joint pains.  The treatment records also 
fail to ever show that the joint pains caused limitation of 
motion or swelling.  In June 2002, the veteran sought 
treatment, complaining about migratory joint pains, right 
knee pain and right shoulder pain. The veteran was given 
stretching exercises for his shoulder, but no treatment was 
prescribed for the migratory joint pains.  In July 2002, the 
veteran indicated that he was sore in all of his joints, but 
there was no indication that this soreness caused any 
limitation of motion.  In August 2002, the veteran sought 
treatment for his right shoulder, and was diagnosed with 
adhesive capsulitis.  The veteran again was noted to have had 
migratory joint pains in October 2002, but no treatment was 
prescribed.  As such, the VA outpatient treatment records 
fail to reflect any substantive treatment for the migratory 
joint pains, and the veteran's range of motion has not been 
shown to be limited by the pain.

As such, the medical evidence fails to show that the 
veteran's joint pains are of such severity so as to warrant a 
10 percent rating, and therefore, the veteran is not entitled 
to the presumption of service connection provided by 
38 C.F.R. § 3.317.  As such, the veteran's claim is denied.

Hepatitis C

The veteran asserts that he has hepatitis C, which he 
believes he contracted while serving in the first Gulf War 
(from November 1990 to May 1991).  Nevertheless, on a 
personal medical history survey completed in October 1995, 
the veteran denied that he had then, or had ever had, 
hepatitis; and the earliest diagnosis of hepatitis C was 
dated in December 1995, four and a half years after the 
veteran was discharged from active duty.  As such, the 
evidence fails to show that the veteran's hepatitis C 
manifested either in active service or within a year of his 
discharge from active duty.

The record does include an opinion from a private doctor who 
opined that the veteran's hepatitis C was likely contracted 
in the Middle East.  This, however, was based on risk factors 
posited by the veteran (such as sharing razors during combat 
and coming into contact with the blood of injured soldiers), 
which are unsubstantiated by the evidence of record.  For 
example, while the veteran indicated that he came in contact 
with the blood of another soldier when his truck was involved 
in an accident, his personnel records fail to describe any 
such accident.  Thus, an opinion based on an unsupported 
factual premise is not probative.  

Another doctor opined in October 1999 that he considered the 
veteran's medical problems, presumably including hepatitis C, 
to be in the line of duty and thought that a disability 
rating should be assigned.  However, the doctor provided no 
rationale for his conclusion, and a bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. Brown, 11 Vet. 
App. 345, 348 (1998).

At a VA examination in October 2000, the examiner noted that 
the veteran had been diagnosed with hepatitis C in 1994, but 
he expressed no opinion as to how the veteran contracted the 
disease while in service.  Similarly, VA treatment records 
have failed to indicate that the veteran's hepatitis C was 
contracted while on active duty.

Under the forgoing circumstances, the evidence fails to show 
that the veteran's hepatitis C was contracted either while on 
active duty or while on active duty for training.  Therefore, 
the veteran's claim of entitlement to service connection for 
hepatitis C is denied.

Diabetes

The veteran was noted to have diabetes mellitus on a periodic 
physical in January 1998.  At a VA examination in August 
1991, the examiner indicated that the review of the veteran's 
systems was entirely unremarkable, other than symptoms 
related to his right knee.  Similarly, at an examination in 
October 1995, there was again no mention of diabetes 
mellitus.

The veteran's private doctor speculated in April 2004 that 
the veteran's diabetes type II could have occurred because of 
the stress he had been under over the preceding several 
years.  However, this opinion falls well short of stating 
that is as likely as not that the veteran's diabetes type II 
was caused by either the veteran's time in military service, 
or by a service-connected disability.  Specifically, the 
opinion fails to directly connect the veteran's diabetes to 
service; and it only suggests that the diabetes could be 
linked to stress, which is the same as suggesting that it 
could not be related to stress and therefore cannot provide 
the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Even then there is no evidence that the veteran's 
stress was the result of a service connected disability.  
Additionally, citing the stress of the previous several years 
as the cause of the veteran's diabetes is too vague and 
nonspecific of a timeframe to connect the veteran's 
disability to service, as the veteran had not been on active 
duty in more than a decade, and had not been on active duty 
for training in more than five years, at the time the doctor 
provided his opinion.

At a VA examination in October 2000, the examiner noted that 
the veteran had been diagnosed with diabetes in 1994, but 
there was no opinion expressed to indicate that the veteran' 
diabetes was a result of his time in service.

As such, the veteran's claims file is void of a medical 
opinion of record which indicates that it is as likely as not 
that his diabetes is related to either service or to a 
service-connected disability.  Therefore, the veteran's claim 
is denied.

Hypertension

The veteran has been diagnosed with hypertension.  However, 
this condition was first diagnosed in October 1995, more than 
four years after he was discharge from active duty, and the 
veteran's file is void of any medical evidence that it was 
either caused by or began during his military service.

Service medical records fail to show any diagnosis of 
hypertension.  At a VA examination in August 1991 (two months 
after being discharged from active duty), the examiner 
indicated that the review of the veteran's systems was 
entirely unremarkable other than symptoms related to his 
right knee and there was no mention made of hypertension.  
Several years later, at an enlistment physical in December 
1993, there was again no mention of hypertension and the 
veteran's heart was found to be normal.  The veteran also 
denied having then, or having ever had, high blood pressure.  
Only at a periodic physical in October 1995, more than four 
years after being discharged from active duty, did the 
veteran report that he had been told at work that he had high 
blood pressure, and he was then diagnosed with hypertension 
by the medical officer.  

A private doctor opined in October 1999 that he considered 
the veteran's medical problems, presumably including the 
moderate hypertension he diagnosed the veteran with, to be in 
the line of duty and thought that a disability rating should 
be assigned.  However, the doctor provided no rationale for 
his conclusion (such as evidence of the condition in 
service), and a bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. Brown, 11 Vet. App. 345, 
348 (1998).  

While VA treatment records (such as an October 2002 record, 
which indicated that the veteran's goal was to get below 
135/85 and prescribed lisinopril) continue to list 
hypertension as one of the veteran's conditions, they fail to 
indicate that the veteran's hypertension either was caused 
by, or began during, his military service.

The veteran's hypertension was first diagnosed several years 
after his time on active duty and the medical evidence of 
record has failed to relate it to his time in service.  
Therefore, the veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letters 
dated in March 2001 and December 2004.  By these, and by the 
statement of the case, and the supplemental statement of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran indicated in May 2005 that he had 
no additional evidence to substantiate his claim.

VA and private treatment records have been obtained.  Records 
were also sought from the veteran's past employer, [redacted] 
Corporation, but there was no response received.  The veteran 
was provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  No 
VA examinations were conducted with regard to several of the 
veteran's disabilities as there was no competent evidence of 
them occurring while the veteran was on active duty. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no initial disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



ORDER

A compensable rating for dyshidrotic dermatitis of the hand 
is denied.

Service connection for PTSD is granted.

Service connection for multiple joint pains, as a 
manifestation of an undiagnosed illness, is denied.

Service connection for hepatitis C is denied.

Service connection for diabetes is denied.

Service connection for hypertension is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


